Citation Nr: 1746243	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension, to include as due to exposure to herbicides or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hyperthyroidism, to include as due to exposure to herbicides or as secondary to service-connected PTSD.

3.  Entitlement to service connection for hypothyroidism, to include as due to exposure to herbicides or as secondary to service-connected PTSD.

4.  Entitlement to an initial rating in excess of 50 percent for PTSD.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Veteran represented by:	George Sink, Attorney-at-Law


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to September 1971, with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of the May 2011 rating decision the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina which granted service connection for PTSD, and assigned a 10 percent rating for the disability.  In March 2013, the RO awarded an increased 50 percent rating for PTSD, effective the date of the award of service connection.  

In August 2015, the Board remanded the matter of entitlement to a rating in excess of 50 percent for PTSD to the Agency of Original Jurisdiction (AOJ) for the purpose of providing the Veteran the requested Board hearing.  However, he subsequently withdrew his request in a November 2015 written correspondence.

The Veteran also appealed August 2014 rating decision that denied service connection for hyperthyroidism, hypothyroidism, and hypertension as well as a February 2017 rating decision denying entitlement to a TDIU.  These matters are now before the Board for the purpose of appellate disposition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hyperthyroidism, hypothyroidism, and hypertension, as well as the matter of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, due to such symptoms as irritability, anger, and suicidal thoughts.   


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased initial rating for the service-connected PTSD.

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

The Veteran's PTSD is rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This diagnostic code provides that PTSD is to be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  

Under the general formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under       § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that          "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

To the extent that the medical evidence reflects diagnoses of other psychiatric disorders, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

On VA examination in March 2011, the Veteran reportedly experienced nightmares, recurrent intrusive thoughts of his Vietnam experience, and survivor guilt.  He was in a group of 8 in Vietnam, only 2 of which survived.  He had significant and persistent sleep difficulties.  Irritability and anger difficulties reportedly lead to the breakup of his first marriage.

The Veteran reported that he had been remarried for 15 years, and described his relationship as good.  He also described his relationships with his 3 children as good.  He had regular interactions with family members and friends, and golfed 3 to 5 times per week.  He also did some gardening.

On mental status examination, the Veteran presented as appropriately dressed and cooperated with the examiner.  There was no impairment of thought process or communication, and no delusions or hallucinations.  His behavior was appropriate during the session.  He did not have current or past suicidal or homicidal thoughts, ideation, plans or intent.  He was oriented with no memory impairment.  There was no presence of obsessive or ritualistic behavior which interfered with routine activities.  Rate and flow of speech was normal.  No panic attacks were present.  There was no presence of depression, depressed mood, or anxiety.  Sleep was impaired and limited to 4 or 5 hours per night.  Impulse control was not impaired.  The examiner commented that the severity of the Veteran's symptoms was mild.

A diagnosis of PTSD and GAF score of 88 were assigned.

On VA examination in June 2012, the Veteran blamed his divorce on himself as a "midlife crisis," noting that he had lost his job and relocated for income while his family remained in a different state.  Their separation led to a divorce.  He was not on speaking terms with his first wife.  He had 3 children with his first wife and had not heard from his youngest adult child for 3 years, until a recent communication.  He regretted that he was not closer to his children.  He remarried in 1996 and reported that his relationship with his wife was good.  With respect to social activities, the Veteran indicated that he did not socialize much and did not have a lot of friends.  He enjoyed golfing and had recently adopted a dog.
 
In regard to work, the Veteran indicated that he served in the National Guard for about 28 years after his active duty service.  After leaving service, he worked as a helicopter pilot for about 8 years.  This job ended with him getting fired after losing a gas cap, due to reported lack of focus.  He had not worked in 6 years.

With respect to past treatment, the Veteran stated that he participated in a group with other combat veterans in the 1980s for about one year.  He did not recall being told by a physician or health care provider that he had PTSD until his doctor told him last year.  He had not received any treatment.  

Current symptoms included social withdrawal, anger with his wife, difficulty concentrating, and sleep problems.  He had nightmares about twice a week.  He tried to avoid thoughts of Vietnam.  He felt constantly on guard and was easily startled.

On mental status examination, the Veteran presented as alert, oriented, cooperative, and pleasant.  He was circumstantial at times, but his speech was otherwise normal.  His thoughts were logical and showed no evidence of psychosis.  He denied suicidal or homicidal ideation.  His attention, concentration, insight, and judgment seemed fair.  His affect seemed anxious when discussing his trauma history.  His long term memory appeared to be grossly intact.

The examiner indicated that the following symptoms applied to the Veteran's psychiatric condition:  anxiety, chronic sleep impairment, mild memory loss, circumstantial, circumlocutory or stereotyped speech, difficulty in establishing and maintaining effective work and social relationships and inability to establish and maintain effective relationships.

The examiner diagnosed PTSD and assigned a GAF score of 55.  He found the disability to be productive of occupational and social impairment with reduced reliability and productivity.

A July 2012 report from Beaufort Naval Health reflects that the Veteran reported symptoms of nightmares, flashbacks, and intrusive thoughts.  He also experienced hyperarousal and avoidance of anything that stirred up the painful memories.  The examiner noted that he was not sure that the Veteran's symptoms were much worse at this point, and that he seemed to care much more with regard to recognition than money.

The examiner notes that the Veteran reported worsening sleep, nightmares, and general anxiety level.  He denied most depressive symptoms.  

An October 2012 report from Y.N., clinical psychotherapist, reflects that she had seen the Veteran for evaluation of his PTSD.  She noted that she had been treating veterans for almost 10 years and had been a license professional counselor in private practice of over 30 years, and had evaluated personnel for PTSD symptoms on numerous occasions.

She noted that the Veteran had survivor guilt, and indicated that the way he was treated upon his return from Vietnam left long standing effects upon his memory.  He suffered from depression and anxiety, had nightmares, and had on occasion hit his wife in bed thinking she was the enemy.  He had difficulty in crowds and refused to go to large stores where he felt vulnerable.  He also had problems with sleep and lack of focus.  He had not been able to make a continued living at flying.  He deliberately hid most of his symptoms because he was ashamed, and did not wish to worry his spouse or children.  He further reported having panic attacks in which his heart began to pound, he felt weak, experienced dizziness and that the "flight or fright" response.

The examiner noted that the Veteran experienced panic attacks and problems with closed-in spaces.  He definitely showed signs of depression in the session and a sense of hopelessness over the feelings of survivor guilt.  He could not forgive himself for not being able to bring back all of his men from Vietnam.  He also had difficulty with recent memory when asked to retain numbers given to him.  His only way of coping was by playing golf with a group of veterans, but felt that he would have to stop due to his recent memory problems, which caused him trouble.

A January 2013 report from Beaufort Naval Hospital reflects that the Veteran had been seen in the clinic in October with suicidal ideation.  He stated that he had not had suicidal thoughts since.  He also endorsed nightmares in which he acted out fighting scenes and often kicked his wife unintentionally.  He had some increased startle response.  The Veteran also reported that he had a problem with hoarding golf clubs, and had hundreds of clubs.

On treatment in April 2013, the Veteran described his mood has sad and angry.  Overall, his mood was depressed.  An assessment of PTSD and depression was indicated.

In May 2013, the Veteran was seen for an individual psychotherapy session.  He presented as well-groomed and there was no clinical evidence of mild psychomotor disturbance.  He was able to maintain adequate eye contact.  He described his mood as somewhat depressed.  His speech was coherent, spontaneous, and appropriate with normal rate, volume and rhythm.  His affect was evidenced across a constricted range, appropriate, with little spontaneous emotional reactivity.  There were no clinical features of severe affective or psychotic illness.  His behavior was appropriate.  His attention and concentration were both adequate.  He was able to communicate clearly and was able to achieve goal-directed ideas without any difficulty.  He denied suicidal or homicidal ideation.  He denied any feelings of worthlessness or hopelessness, auditory or visual hallucinations, or preoccupations, illusions, or phobias.

On VA examination in March 2014, the Veteran reported escalating tension between him and his wife due to verbal anger outbursts.  The Veteran continued to golf several times per week with his golf buddies.  He indicated that he enjoyed this activity, but there had been issues pertaining to his standards against cheating with one of the other golfers.

The examiner noted that, at the time of the previous examination, the Veteran had not received any treatment for PTSD. He reported that after the June 2012 exam, he
sought care from a psychologist at the Beaufort Naval Hospital, but that the clinician was let go before any treatment was really initiated.  He then started treatment with a community psychologist whom he says he has seen only about four times in the past year.  She had suggested that he seek psychiatric care, particularly to help with anger management, and most recently made a comment that suggested to the Veteran that insurance funding for his continued treatment with her might have been in jeopardy.  Thus at the time of exam, the Veteran's treatment was minimal.

The Veteran was most bothered by irritability, anger outbursts and poor sleep. He discussed an incident that occurred a few weeks prior to examination, when he engaged in intense road rage when he was cut off by another driver, and that he placed him and his wife and in danger. Likewise, he stated that he looked for opportunities to intervene in situations where he saw an innocent being hurt, and without fear of any consequences to him. The Veteran awoke several times per week with nightmares of combat themes and experiences full, physiological arousal.  He also had some flashbacks at that time when he saw the injured.  Due to the intensity of his dreams, he and his wife now slept in separate bedrooms.  He occasionally could not fall back to sleep, and thus generally was tired throughout the day.

He indicated that his relationship with wife was strained as she tended to badger him about his behavior. She then threatened to leave him if he did not improve.  The Veteran's sense of alienation led to withdrawal/avoidance. He had some hypervigilance in public settings so he avoided large gatherings.  He also reported some suicidal ideation as he worried if his symptoms would worsen, but no intent as he calmed himself down and hoped for better days.

The examiner indicated that the following symptoms applied to the Veteran's diagnosis:  depressed mood, anxiety, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.

On mental status examination, the Veteran presented as well nourished, appropriately dressed and groomed.  His affect was slightly blunted, and mood dysthymic/anhedonic.  He did not smile and appeared tense and slightly intense, expressing concerns about his anger.  His thought process was slightly circumstantial but able to get back on task with some cueing. Cognitive functioning was adequate with no evidence of psychosis.

The examiner diagnosed PTSD, and found the disability to be productive of occupational and social impairment with reduced reliability and productivity.

In an April 2014 report, Y.N. wrote that the Veteran's condition had worsened since when he first evaluated him in 2012.  He suffered from serious outbursts of anger which had caused him considerable problems in his marriage.  He had developed obsessive compulsive disorder and hoarding.  He collected over 100 golf hats though he rarely played golf.   He suffered from depression and anxiety and ruminated about suicide.  He now experienced nightmares which kept him up at night.  He was irritable and this had caused a breakdown in his relationships with his daughters and wife.  He also suffered from panic attacks and had difficulty going out in public because he trusted no one.

The Veteran lacked motivation to engage in recreation that he formerly enjoyed, such as golfing.  He had trouble remembering things but his long term memory of Vietnam never left him.  He described himself as a loner and rarely interacted with those outside of his family circle.  When he did, he had difficulty remembering names and faces.  He exhibited a flattened affect and appeared to have no zest of life.  He had poor concentration, was withdrawn, and had eating difficulties.  He suffered from remorse over the men who were killed in his unit.  Assessment of PTSD, moderate to severe, was indicated.  A GAF score of 60 was indicated.  She reported that the Veteran's lack of concentration prevented him from holding a job, and that the Veteran's condition had worsened over the past years.

Private treatment records dated in August 2015 reflect that the Veteran continued to golf, and he presented with symptoms of low back pain, which he noted after prolonged golfing activities.

On VA examination in November 2016, the Veteran reported that his relationship with his wife was "day to day" due to his anger. He communicated a lot with his stepdaughter, but had very distant relationships with his biological children, but they did communicate occasionally.  He denied friendships outside of a childhood friend with whom he occasionally kept in touch.  He denied participation in church or community groups.  He had amicable interactions with his neighbors.  

The Veteran reported that he last worked more than 15 years ago as a medical transport helicopter pilot.  He was unable to continue work as he could not pass a flight physical due to heart attack.  He denied any work attempts in the last 6 years.  In the remote past, he worked in business management prior to his civilian pilot employment.

The Veteran reported receipt of limited outpatient mental health services at the Naval Hospital in Beaufort in or about 2013.  He said that he was put on "suicide watch" while receiving outpatient care.  He also saw a non-VA mental health professional for psychotherapy from 2012 through 2014. The therapist's working diagnoses were PTSD and obsessive-compulsive disorder (with hoarding behaviors).  The Veteran denied receipt of mental health services in the last two years.

The Veteran stated his wife was occasionally afraid when he was extremely angry at third parties, e.g., due to her perception of a risk that he could get in a physical confrontation with a third party. He denied frightening other people but admitted occasional verbal antagonisms in public situations to third parties.

The examiner indicated that the following symptoms applied to the Veteran's diagnosis:  anxiety, suspiciousness, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

On mental states examination, the Veteran was alert and oriented.  His mood was anxious and affect was full.  His speech was of normal rate, volume, and articulation.  His thought content revealed mistrustful thinking, but he did not exhibit or report delusions.  He did not report or exhibit hallucinations.  Judgment was grossly intact.  He did not report memory problems.  He denied suicidal or homicidal ideation.

The examiner diagnosed PTSD and found the disability to be productive of occupational and social impairment with reduced reliability and productivity.

In a June 2016 statement, the Veteran reported that he was socially withdrawn and rarely heard from his children.  He had a quick temper, especially while driving, which caused him to be very reckless.  He had random lash-outs at individuals, which was another reason he preferred to be by himself.  He also noted suicidal thoughts.  The Veteran reported that he suffered from violent nightmares in which he awoke kicking and screaming.  He used to golf a lot, but now did it less frequently.  He no longer had the desire to go out as frequently as he did.  He also reported that he was obsessed with buying golf memorabilia and items.  

The Veteran reported that after service, he worked as a commercial helicopter pillow.  When he was working, he tended to keep to himself to avoid unneeded interactions with his coworkers. 

The Veteran's wife also submitted a statement, noting the Veteran's steady mental health decline.  She noted that he had a very short temper and was prone to random, angry outbursts. Their social life was non-existent because he only wanted to be alone and was not friendly with others.  She also reported that he was obsessed with golf and bough hundreds of golf-related items.  With respect to his anger, the outbursts could come out of nowhere, so she tried to avoid things that would cause a reaction.  She described a recent confrontation between the Veteran and their neighbor over a fence.  

The aforementioned evidence reflects that the Veteran's psychiatric disorder, diagnosed as PTSD, has been manifested by anger, anxiety, depression, mood swings, isolative behavior, lack of concentration, memory impairment, suicidal ideation and difficulty maintaining relationships.  In the opinion of the Board, the frequency, severity and duration of these symptoms have been productive of occupational and social impairment with deficiencies in work, family relationships, judgment and mood.  In so finding, the Board notes that while earlier examinations and records do not reflect as serious of symtpoms the evidence has shown a significant decline in severity of his symptoms over the course of the appeal period.  Such symptomatology is consistent with a higher 70 percent rating, and accordingly, an initial 70 percent rating is warranted.

However, at no point during the period of the appeal, is the service-connected psychiatric disorder shown to have met the criteria for the higher rating of 100 percent.  As noted, a 100 percent rating requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  For example, at no point in the claims file was evidence found of persistent danger of hurting self or others, intermittent ability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name, nor was evidence of a similar type and degree of such symptoms found.

With respect to social functioning, the record reflects that the Veteran is socially withdrawn and has strained relationships with his family, he is still married and has contact with his children, and participates in golf at least occasionally.  Thus, it cannot be said that he has "total" social impairment, and such is consistent with the findings on examination.  

While the Veteran is no longer working, total occupational impairment due to PTSD is not demonstrated.  While the private examiner found the Veteran to be unemployable due to lack of concentration, the majority of findings on examination and treatment records reflect fair concentration and indications of reduced reliability and productivity, but not total occupational impairment.  The record reflects that when the Veteran was working, his PTSD certainly interfered with his ability to get along with others and concentrate, but physical impairment, especially cardiac related, has contributed to his leaving his last employment.  Therefore, the Board finds that the private examiner's opinion is outweighed by the other evidence of record.

The Board has also considered the GAF scores assigned during this period of 88, 55, and 60.  Overall, the disability picture presented by the GAF score does not provide a basis for rating in excess of 70 percent.  See DSM-V (GAF score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-worker), while a  GAF from 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships)).  Here, the GAF scores demonstrating moderate to mild symptoms do not support a rating in excess of 70 percent.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

Accordingly, the Board finds that an initial 70 percent, but no higher, rating for PTSD is warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  


ORDER

An initial 70 percent rating for PTSD is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

With respect to the claims for service connection for hypertension, hyperthyroidism, and hyperthyroidism, the Veteran contends that these disabilities are related to his service, to include his herbicide exposure therein, or are secondary to his service-connected PTSD.

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii). If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases, including diabetes mellitus and ischemic heart disease, shall be presumptively service-connected even where there is no record of such disease during service, provided that the disease is manifested to a compensable degree as set forth in 38 C.F.R. § 3.307, and the rebuttable presumption provisions of 38 C.F.R. § 3.307 are met.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307 (a)(6)(ii).

Service personnel records confirm that the Veteran served in Vietnam.  Based on his service in the Republic of Vietnam, he is presumed to have been exposed to Agent Orange and other tactical herbicides.

The claimed hypertension, hyperthyroidism and hypothyroidism are not among the disabilities recognized by VA as associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  However, the regulations governing presumptive service connection for herbicide exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (1994). 

Service treatment records include National Guard records and examinations that indicate diagnosis and treatment of hyperthyroidism as early as 1978.  Hypothyroidism was later indicated in VA treatment records.  Hypertension is also noted in VA and private treatment records dated from 2011.

The Veteran was afforded a VA examination in April 2017, at which time the Veteran indicated that he was diagnosed with hypertension 20 to 30 years prior.  The examiner diagnosed hypertension and assigned a date of diagnosis of approximately 1990.  The examiner also diagnosed hyperthyroidism and hypothyroidism with a date of diagnosis of approximately 1977.

The examiner indicates that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  In so finding, the examiner noted that the weight of available medical literature did not support this connection.  In addition, there was no objective medical evidence of aggravation on examination.

The Board finds this opinion inadequate because it fails to provide any rationale for the opinions expressed, as pointed out by the Veteran's attorney.  The Veteran's attorney cited to medical articles in support of his claims that he urged should be considered and addressed.  

In addition, while providing an opinion on the Veteran's secondary service connection claims, the examiner did not address whether the disabilities were related to service, and namely to herbicide exposure therein.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Moreover, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the foregoing reasons, the Board concludes that the April 2017 examination is inadequate, and remand for addendum opinion on these matters is warranted.

Finally, in regard to the claim for a TDIU, as any decision with respect to the claims for service connection may affect the Veteran's claim for a TDIU, the claim for a TDIU is inextricably intertwined with the claims for service connection. As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature. Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Assist the Veteran in associating with the claims folder updated treatment records, including any records of VA treatment.

2.  The AOJ should also refer the electronic claims file to an appropriate medical professional for opinion pertaining to the claimed hypertension, hyperthyroidism and hypothyroidism.  The entire claims file must be made available to the designated examiner.  If another examination is deemed warranted, one should be provided.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension, hyperthyroidism, and hypothyroidism 1) had their onset in service or is otherwise medically related to service, to include presumed exposure to Agent Orange therein; or 2) were caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include PTSD.

If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.  The examiner should also consider and address the medical literature cited by the Veteran's attorney in a June 2017 written correspondence.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

3.  After completing all indicated development, and any additional development deemed warranted, the AOJ should readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


